                      Case 1:20-cv-03573-TSC Document 14-1 Filed 06/17/21 Page 1 of 3

                          Consular Cost of Service Model Data Set: Other Citizens' Services
                                   (2010-FY2014 Figures Weighted by Volumes)


                                                                                Renunciation of U.S. Citizenship (Item No. 8)

                                                                        Direct Trace       Assigned        Allocated          Total
     Perform Activities Associated with Loss and
     Renunciation of U.S. Citizenship and Nationality                                $0    $1,375,231                 $0    $1,375,231
     Overseas Management                                                             $0         $3,465                $0         $3,465
     Overseas Cashiering/Internal Controls                                           $0             $97              $0               $97
     Fraud Prevention and Detection                                                  $0         $1,035               $0          $1,035
     Public Affairs                                                                  $0           $266               $0            $266
     Consular Affairs Management                                                     $0         $4,797                $0         $4,797
     IT/Systems Support                                                              $0         $7,260                $0         $7,260
     Other Bureau Support
       Functional Bureaus                                                     $19,591        $161,789         $854,190      $1,035,57 1
       Regional Bureaus                                                              $0              $0        $52,899          $52,899
       Support Bureaus                                                               $0      $280,398         $197,917        $478,315
     ICASS                                                                           $0    $1,040,730                 $0    $1 ,040,730
      Total Costs                                                             $19,59 1      $2,875,068      $ l,l 05,007    $3,999,666
      Volume                                                                                                                      1,703
      Unit Cost                                                                                                                  $2,349
      Fee                                                                                                                        $2,350




Weighted by Volume: The unit cost figure displayed for each product represents a weighted average of the annual unit costs for FYs
2010-2014. Unit costs for individual fiscal years were weighted by the projected volume for that year (e.g. the Unit Cost for FY 2012
is multiplied by the Volume for FY 2012 as a percent of the total expected volume over FYs 20 10-20 14). These weighted numbers by
fiscal year were then added to generate a single unit cost that incorporates estimated volume trends.

Direct Trace Costs: Costs directly traceable to a particular service. Examples: Costs of the passport book mate rial, visa foils, and
the FBI fingerprint fee.

Assigned Costs: The method used to match a cost to an activity and then to a product/service within the model. Assignments are
made via resource or activity drivers which are units that measure the consumption of the costs. Example: Cost of CA staff time
devoted to a particular activity and then to a product/service.

Allocated Costs: The method used to detemune the percent of costs associated with outside bureaus that are applicable to CA and
included in the model. This occurs when CA costs cannot be specifically calculated or collected. Allocations are based on a prox.'}'
that attempts to measure CA's share of the total costs and occur outside the model. Only the CA allocated costs are then included in
the model, not the total cost of the ou tside bureaus. Example: The costs associated with the functional, regional and support bureaus
staff time devoted to a particular CA related activity.

Perform Activities Associated with Acquisition and Retention of U.S. Citizenshi1> and Nationality Activities: Assigned costs
include the cost of staff time needed to review and adjudicate applications for a Consular Report of Birth Abroad (CRBA), the
Department-issued document that confirms a child born overseas meets the requirements for U.S. citizenship (i.e. that one or both of
the child's parents meet the requirements to transmit U .S. nationality to their child). This line item also includes the cost of producing
the CRBA document.

Provide Assistance with U.S. Citizcnshi1>: Assigned costs include the cost of staff time needed to review applicati_o ns to renounce
U.S. citizenship, including verify ing tJ1e individual's identify, verifying that the individual has completed a potentially expatriating act.
confinning that the individual is voluntarily renouncing their nationality, and preparing the renunciation package for headquarters
review.




                                                                                                                                   AR00000190
                   Case 1:20-cv-03573-TSC Document 14-1 Filed 06/17/21 Page 2 of 3

Overseas Management: Assigned costs include the cost of overseas staff time needed to oversee consular staff, facilities. and
budgets. As an example, the Bureau of Consular Affairs employs over 7,200 staff around the world, including more than 3,000 locally
employed staff who work at embassies and consulates overseas. This line item includes the cost of the time spent by overseas
supervisors in managing. mentoring. and evaluating those staff.

Overseas Cashiering/Internal Controls: Assigned costs include the cost of staff time required to collect fees, to oversee cashiering,
to perform required reconciliation of fee collection against services provided. and to perform internal controls ensuring accountable
items (such as blank passport books) are properly stored, used and destroyed.

Fraud Prevention and Detection: Assigned cost~ include the costs of domestic and overseas staff time dedicated to: training
consular staff on general fraud prevention and detection, including how to detect and verify foreign govermnent documents (such as
foreign birth certificates); conducting inquiries and investigations of suspected fraud; developing, testing and implementing new fraud
detection tools and techniques at headquarters; training foreign immigration officials about U.S. documents to prevent the use of
forged or altered documents; and performing audits to ensure internal controls and reconciliation of controlled supplies have been
perfonned.

Public Affairs: Assigned costs include the cost of staff time needed to do outreach to the public, including on websites, about
nationality services (including registering the birth of children abroad), and application procedures.

Consular Affairs Management: Assigned costs include the cost of domestic Consular Affairs Executive Directorate (EX) and
Comptroller (C) staff time dedicated to issues including staff, facilities. and budgets for overseas consular sections. Annually, EX
conducts an analysis of staffing needs and workload at overseas consular sections, identifying posts that have excess positions or
require additional positions and reducing or increasing staff as required. EX and C together perform several functions including:
assign officers to consular positions; evaluate requests for consular fee funding and allot the approved funding; ship controlled items
to overseas posts: and oversee human resources services for consular agents.

Systems Suppo1i: Assigned costs include the cost of Government employee and contractor time needed to develop and maintain the
hardware and software used by consular staff to adjudicate these cases and produce related products. This includes the systems that
allow Foreign Service Officers to conduct name checks for applicants. This line item also includes the cost of training staff to use
these systems and providing help desk assistance.

Other Bureau Support (Functional, Regional and Support Bureaus)
Functional Bureaus: Diplomatic Security, Resource Management. Information Resource Management. Foreign Service Institute (FSI),
Human Resources and Administration. Direct trace costs include the rents the Bureau of Ad1uinistration pays on CA's behalf at
domestic consular centers Assigned costs include consular fee revenues allotted to specific activities, such as consular training
performed by FSI. Allocated costs include a share of all other costs of these bureaus representing the staff time those bureaus spend
supporting consular activities.

Regional Bureaus: African Affairs, East Asian and Pacific Affairs, European and Eurasian Affairs, Near Eastern Affairs. South and
Central Asian Affairs and Western He1uisphere Affairs. Allocated costs include a share of all other costs of these bureaus representing
the staff time those bureaus spend supporting consular activities.

Support Bureaus: Overseas Building Operations, Legislative Affairs, Public Affairs, the Office of the Legal Adviser, the Office of
Medical Services, the Office of the Undersecretary for Management and the Office of the Coordinator for Counterterrorism. Assigned
costs include CA's contributions to FSO residential lease costs. Allocated costs include a share of the costs of these bureaus
representing the staff time those bureaus spend supporting consular activities.

International Cooperative Administrative Support Services (ICASS): Assigned costs include a portion of the Department of
State's overall ICASS costs directly attributable to Consular Affairs. The ICASS system is the means by which the Department
distributes the costs of shared ad1uinistrative support at embassies and consulates overseas throughout the Department and to other
agencies.

Sources of Data:
•  The Department last changed nonimmigrant and inuuigrant visa fees in an interim final rule dated 1-farch 29, 2012. See
   Department of State Schedule of Fees for Consular Services, Department of State and Overseas Embassies and Consulates, 22
    C.F.R. Part 22 [77 F.R. 18907 (Public Notice 7835)]. Annually, CA gathers data on compensation rates and staff counts to
   identify total compensation costs. On average, CA also surveys CA personnel overseas every two years to determine how much
   of that time and/or cost should be assigned to particular activities. To estimate how much time consular staff overseas spend on
   consular activities, the Department asked consular officers at 236 overseas posts to complete a 170-question survey. This survey
   asked Consular Affairs personnel to break out the time they spend on each consular activity they perform during a typical month -
   visa interviews, visa adjudication, passport adjudication, performing welfare and whereabouts visits, responding to judicial




                                                                                                                              AR00000191
                  Case 1:20-cv-03573-TSC Document 14-1 Filed 06/17/21 Page 3 of 3
    assistance requests from American citizens abroad, notarizing documents for American citizens abroad. issuing consular reports
    of birth abroad. and so forth. The responses to the survey were then used to develop resource drivers that assign labor costs to
    activities. To give one example, in the survey responses, locally employed staff (LES) in Mumbai, India, indicated that as a
    whole they spent 10,158 hours on consular activities in a typical month, of which 1,920 homs (18.9% of their time) were spent on
    performing nonimmigrant visa application intake. Total annual compensation for Mumbai LES was $606,073. Based on the
    percentage calculated above. 18.9% of their compensation, or $114,548, was calculated as the cost of this one activity for this one
    post for this one labor category. CA is plamring on conducting another overseas time survey in 2014.
•   Other data gathered for CA included non-labor costs like supplies. travel, and printing from State's Global Financial Management
    System (GFMS) and actual visa volumes by year by visa type.
•   For other bureaus, the Cost of Service Model (CoSM) team consulted with the involved bureaus to detennine what lines of their
    Congressional Budget Justifications covering the year in question involved support for consular work, and then allocated these
    costs using various calculations. For instance, the Human Resources bmeau costs were included in the CoSM and allocated based
    on the percentage of CA personnel as a share of all State personnel worldwide. Information Resource Management costs were
    allocated based on the percentage of CA "desks" overseas as a share of all State "desks." and Resource Management costs were
    allocated based on the percentage of CA budgets as a share of all State budgets.




                                                                                                                             AR00000192
